                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KYLE OESCH,

               Plaintiff,

                                                        Civil Action 2:19-cv-1758
               v.                                       Judge Michael H. Watson
                                                        Magistrate Judge Chelsey M. Vascura
OHIO DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.



                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Kyle Oesch, a state inmate who is proceeding without the assistance of counsel,

brings this civil rights action under 42 U.S.C. § 1983 against the Ohio Department of Corrections

and Belmont Correctional Institution, alleging that Defendants were deliberately indifferent to

his serious medical needs in violation of the Eighth Amendment. This matter is before the Court

for the initial screen of Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A to

identify cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or any portion

of it, which is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2);

see also McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997). Having performed the

initial screen, for the reasons that follow, the undersigned RECOMMENDS that the Court

DISMISS this action pursuant to § 1915(e)(2) for failure to state a claim on which relief may be

granted.
       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 1.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1). Plaintiff’s certified trust fund statements reveal that he currently possesses $22.71 in

his prison account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate Id Number A682684) at Belmont Correctional Institution is DIRECTED to submit to

the Clerk of the United States District Court for the Southern District of Ohio as an initial partial

payment, 20% of the greater of either the average monthly deposits to the inmate trust account or

the average monthly balance in the inmate trust account, for the six-months immediately

preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs


                                                   2
had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff

and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order

to the Court’s financial office in Columbus.

                                                 I.

       According to the Complaint, Plaintiff has a lump in his back. Plaintiff alleges that this

lump “appears to have moved close to his heart,” and “it is jeopardizing his life.” (Pl.’s Compl.,

ECF No. 1-1 at PAGEID # 14.) Plaintiff incorporates his correspondence with prison officials in

which he acknowledges that he is “not saying that medical has not tried to help [him] figure out

what [is] wrong with [him] because they have.” (Id. at PAGEID # 15.) Consistently, the

correspondence further reflects that Plaintiff has received multiple blood tests; imaging,

including an x-ray, ultrasound, and CT scan; and an admission to the infirmary for 24-hour

observation, and that the testing, performed by a third party, revealed results “within normal

limits.” (Id. at PAGEID ## 15-16.) Plaintiff maintains, however, that he requires an MRI and a

biopsy performed by an outside hospital. According to Plaintiff, an MRI would either “prove or

disprove his claims.” (Id. at PAGEID # 14.) In terms of relief, Plaintiff seeks monetary,

declaratory, and injunctive relief.

                                                 II.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490



                                                  3
U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e) as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
       court shall dismiss the case at any time if the court determines that—

                                             *     *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted. See

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)).

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a plaintiff must satisfy the basic federal pleading requirements

set forth in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Although this pleading standard does not require “‘detailed factual allegations,’ .

. . [a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, a complaint will not “suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

550 U.S. at 557). Instead, to survive a motion to dismiss for failure to state a claim under Rule

                                                   4
12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). Facial plausibility is established “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In considering whether this facial plausibility standard is met, a Court must

construe the complaint in the light most favorable to the non-moving party, accept all factual

allegations as true, and make reasonable inferences in favor of the non-moving party. Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citations omitted). The Court is not required, however, to accept as true mere legal

conclusions unsupported by factual allegations. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). In addition, the Court holds pro se complaints “‘to less stringent standards than

formal pleadings drafted by lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t, No. 08-3978,

2010 WL 1252923, at *2 (6th Cir. Apr. 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972).

                                                  III.

          The undersigned recommends that the Court dismiss this action pursuant to 28 U.S.C. §

1915(e)(2).

          It is well established that “[t]he Eighth Amendment forbids prison officials from

unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate indifference

toward [his] serious medical needs.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010)

(internal quotations omitted). A claim for deliberate indifference “has both objective and

subjective components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). The

United States Court of Appeals for the Sixth Circuit has explained:
                                                   5
       The objective component mandates a sufficiently serious medical need.
       [Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004).] The
       subjective component regards prison officials’ state of mind. Id. Deliberate
       indifference “entails something more than mere negligence, but can be satisfied
       by something less than acts or omissions for the very purpose of causing harm or
       with knowledge that harm will result.” Id. at 895–96 (internal quotation marks
       and citations omitted). The prison official must “be aware of facts from which the
       inference could be drawn that a substantial risk of serious harm exists, and he
       must also draw the inference.” Id. at 896 (internal quotation marks and citation
       omitted).

Barnett v. Luttrell, 414 F. App’x 784, 787–88 (6th Cir. 2011); see also Jones, 625 F.3d at 941

(“[T]he prison official must have acted with a state of mind similar to recklessness. Thus, to

prove the required level of culpability, a plaintiff must show that the official: (1) subjectively

knew of a risk to the inmate’s health, (2) drew the inference that a substantial risk of harm to the

inmate existed, and (3) consciously disregarded that risk.” (citations omitted)).

       The Sixth Circuit has also noted that in the context of deliberate indifference claims:

       “[W]e distinguish between cases where the complaint alleges a complete denial of
       medical care and those cases where the claim is that a prisoner received
       inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th
       Cir. 1976). Where a prisoner alleges only that the medical care he received was
       inadequate, “federal courts are generally reluctant to second guess medical
       judgments.” Id. However, it is possible for medical treatment to be “so woefully
       inadequate as to amount to no treatment at all.” Id.

Alspaugh, 643 F.3d at 169. See also Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (“If

the plaintiff’s claim, however, is based on the prison’s failure to treat a condition adequately . . .

the plaintiff must place verifying medical evidence in the record to establish the detrimental

effect of the delay in medical treatment.” (internal quotation marks and citation omitted)).

Moreover, “when a prison doctor provides treatment, albeit carelessly or inefficaciously, to a

prisoner, he has not displayed a deliberate indifference to the prisoner’s needs, but merely a




                                                   6
degree of incompetence which does not rise to the level of a constitutional violation.” Id. at 591

(quotation marks and citation omitted).

       Nothing in Plaintiff’s Complaint or its attachments reveal that Defendants (or individuals

who Plaintiff might seek to add as defendants) were aware of facts from which they could infer

that Plaintiff faced a substantial risk of serious harm and that they consciously disregarded that

risk. To the contrary, Plaintiff acknowledges he has received treatment and that the individuals

treating him have tried help him. (See Compl., ECF No. 1-1 at PAGEID # 15.) And as noted

above, Plaintiff has received multiple blood tests; imaging, including an x-ray, ultrasound, and

CT scan; and an admission to the infirmary for 24-hour observation, all of which yielded normal

results. (Id. at PAGEID ## 15-16.)

       Under these circumstances, the prison officials’ alleged refusal to allow Plaintiff to obtain

the additional testing he demands from the specific outside facility fails to state a claim for

medical indifference. See, e.g., Owens v. Hutchinson, 79 F. App’x 159, 161 (6th Cir. 2003) (“A

patient’s disagreement with his physicians over the proper medical treatment alleges no more

than a medical malpractice claim, which is a tort actionable in state court, but is not cognizable

as a federal constitutional claim.”); Apanovitch v. Wilkinson, 32 F. App’x 704, 707 (6th Cir.

2002) (“[A] difference of opinion between [a prisoner] and the prison health care providers and a

dispute over the adequacy of [a prisoner’s] treatment . . . does not amount to an Eighth

Amendment claim.”). Thus, it is RECOMMENDED that the Court DISMISS this action

pursuant to § 1915(e)(2) for failure to plausibly allege medical indifference claims.

                                                 IV.

       For the reasons set forth above, it is RECOMMENDED that this action be DISMISSED

for failure to state a claim pursuant to pursuant to § 1915(e)(2).
                                                  7
       The Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s

Office, 150 E. Gay St., 16th Floor, Columbus, Ohio 43215.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


                                                       /s/ Chelsey M. Vascura __________
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  8
